33-37 Farrington, LLC v Global Universal Group, Ltd. (2018 NY Slip Op 07080)





33-37 Farrington, LLC v Global Universal Group, Ltd.


2018 NY Slip Op 07080


Decided on October 24, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
COLLEEN D. DUFFY
ANGELA G. IANNACCI, JJ.


2016-00196
 (Index No. 1491/12)

[*1]33-37 Farrington, LLC, respondent,
vGlobal Universal Group, Ltd., appellant, et al., defendants.


Victor Tsai, Brooklyn, NY, for appellant.
Wilk Auslander LLP, New York, NY (Pamela L. Kleinberg of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Global Universal Group, Ltd., appeals from an order of the Supreme Court, Queens County (Salvatore J. Modica, J.), dated October 13, 2015. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were to confirm a referee's report of the same court dated September 12, 2014, and for an award of an attorney's fee, and denied that branch of the cross motion of the defendant Global Universal Group, Ltd., which was to reject stated portions of the referee's report.
ORDERED that the appeal is dismissed, with costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the amended judgment of foreclosure and sale (see CPLR 5501[a][1]; 33-37 Farrington, LLC v Global Universal Group, Ltd., ___ AD3d ___ [Appellate Division Docket No. 2016-12593; decided herewith]).
RIVERA, J.P., CHAMBERS, DUFFY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court